Citation Nr: 1760206	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD).

5. Entitlement to service connection for duodenitis (claimed as a stomach ulcer).

6. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to November 1971 and active duty with the Army National Guard from December 1990 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for hypertension, duodenitis and GERD, entitlement to an increased rating for PTSD, and entitlement to TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2003 rating decision, the RO denied service connection for hypertension and duodenitis.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.

2. New and material evidence has been submitted since the January 2003 rating decision with respect to the claim for service connection for hypertension, sleep apnea and duodenitis.

3. The Veteran's service-connected PTSD has aggravated his sleep apnea.


CONCLUSIONS OF LAW

1. The January 2003 rating decision denying service connection for hypertension, duodenitis, and sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been presented to reopen the Veteran's previously denied claim for hypertension sleep apnea and duodenitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for sleep apnea have been met.  38 U.S.C. 
§§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).


Hypertension

The RO denied service connection for hypertension in January 2003.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period; therefore the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2017).  

In a September 2011 correspondence the Veteran contended that his hypertension is aggravated by his service-connected PTSD.  As the Veteran's statement presents only a new theory of causation with the same factual basis, his claim is a petition to reopen his prior claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

The basis of the January 2003 denial was that the evidence did not establish that the Veteran's hypertension onset in service, manifest to a compensable degree within a year of discharge from service, or is related to service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the January 2003 rating decision that addresses this basis. 

While more recent treatment records have been added to the record, the records document only a continued diagnosis of hypertension, which had been established at the time of the January 2003 denial, without any discussion as to the etiology or causes of aggravation of the condition.  Therefore, they do not constitute new and material evidence.

The Board acknowledges, however, that the Veteran has argued that his PTSD aggravates his hypertension.  Furthermore, in the Appellate Brief, the Veteran's representative cited to medical research suggesting a link between PTSD and hypertension.  Presumed credible for the limited purpose of reopening the claim the Board finds that new and material evidence has been submitted, and the claim is reopened.


Duodenitis

The RO denied service connection for duodenitis (claimed as a stomach ulcer) in January 2003.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period; therefore the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2017).  

In an October 2008 rating decision the RO found no new and material evidence to reopen the Veteran's claim for duodenitis.  The Veteran filed a notice of disagreement, and a statement of the case (SOC) was issued in August 2011, but the Veteran did not timely file a substantive appeal.  He has since again filed to reopen his claim.

The January 2003 denial of service connection was based on the lack of evidence showing a permanent residual or chronic disability resulting from the Veteran's episode of duodenitis in service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record addressing this basis. 

In April 2014 the Veteran underwent a VA examination at which he was diagnosed with irritable bowel syndrome.  He was granted service connection for irritable bowel syndrome in a May 2014 rating decision.  At the April 2014 VA examination the examiner noted that Veteran had a history of duodenitis in 2012.  The examiner noted that Veteran has been diagnosed at various times with duodenitis, diverticulosis, irritable bowel syndrome, GERD, and lactose intolerance.  The examiner was asked if the Veteran's irritable bowel syndrome is related to the duodenitis and/or can be associated with exposure to exposure to environmental hazards in the Gulf War region.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, and noted the Veteran has had bloating or abdominal distension for many years and they are a continuation of the same process.

As the evidence suggests the Veteran has been diagnosed with duodenitis since his episode in service, and the April 2014 VA examination is unclear whether the Veteran's symptoms are attributable only to irritable bowel syndrome or he has a separate stomach condition, to include duodenitis, the Board finds that the Veteran's claim must be reopened and remanded for a VA opinion.

Claims for Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The RO denied service connection for sleep apnea in January 2003.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period; therefore the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2017).  In October 2008 the RO found no new and material evidence to reopen the Veteran's claim for service connection for sleep apnea in October 2008.  The Veteran filed a notice of disagreement, and an SOC was issued in August 2011.  In a September 2011 statement the Veteran contended that his sleep apnea is secondary to his service-connected PTSD.  In May 2015 and January 2016 the Veteran submitted medical articles discussing the relationship between psychiatric disorders and sleep disturbances, including sleep apnea.  Also in 2016 the Veteran submitted two letters from medical professionals opining that his PTSD aggravates his sleep apnea.

Thus, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim.  Further, the Board finds that the evidence supports service connection for sleep apnea.

In a March 2008 statement the Veteran reported that his sleep problems began after he returned from Operation Desert Storm.  Records reflect that the Veteran was evacuated from Saudi Arabia at the end of May 1991 due to epigastric pain and separated from active service in June 1991.  The Veteran's service treatment records, including those from his period of active duty from December 1990 to June 1991, include no complaints of sleep problems, and in his April 1991 report of medical history he denied frequent trouble sleeping.

A private treatment record reflects that the Veteran first underwent a sleep study and was diagnosed with obstructive sleep apnea in April 2002.

A January 2016 letter signed by a sleep clinic nurse practitioner and doctor notes the Veteran's diagnosis of obstructive sleep apnea as well as PTSD.  The letter states that there is significant medical research that links the two disorders together.  Specifically, research demonstrates that activation of stress hormones from PTSD can lead to chronic functional somatic symptoms of sleep apnea, such as, nonrestorative sleep, disrupted sleep, waking at night gasping or feeling short of breath, and daytime sleepiness.  Therefore, the letter concludes that it is as likely as not that the Veteran's PTSD aggravates his sleep apnea.  The letter specifically states that the Veteran's sleep apnea was not caused by his PTSD.

A February 2016 letter by a private counselor who has examined the Veteran also includes the opinion that the Veteran's PTSD aggravates his sleep apnea.  The counselor noted that the Veteran reports that when his PTSD symptoms are worse the additional stress increases his apnea.  He also cited medical literature discussing the relationship between PTSD and sleep problems, including sleep apnea.

The Board notes that the Veteran has also submitted copies of the medical literature cited in the private opinion letters.

The Board finds that a preponderance of the evidence is against finding that the Veteran's sleep apnea began in service or was caused by service, to include by his service-connected PTSD.  The Veteran himself has asserted only that his sleep problems began when he returned from deployment, not specifically that they onset during his period of active service.  Further, his service treatment records contain no complaints of sleep problems during his active service, and his sleep apnea was not diagnosed until a decade after his last period of active service.

Further, there is no medical opinion evidence that the Veteran's service, to include his service-connected PTSD caused his sleep apnea.  Rather, the two private opinions he has submitted specifically state that the Veteran's PTSD aggravates, but did not cause, his sleep apnea.

The Board does find that a preponderance of the evidence supports that the Veteran's PTSD aggravates his sleep apnea.  Therefore, service connection is warranted on that basis.






ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hypertension is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for duodenitis is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for sleep apnea is reopened.

Service connection for sleep apnea is granted.


REMAND

Although the Board regrets the additional delay, a remand is required as to the following claims to further develop the record.

Duodenitis and GERD

At the April 2014 VA examination the examiner noted that Veteran had a history of duodenitis in 2012.  The examiner further noted that Veteran has been diagnosed at various times with duodenitis, diverticulosis, irritable bowel syndrome, GERD, and lactose intolerance.  The examiner was asked if the Veteran's irritable bowel syndrome is related to the duodenitis and/or can be associated with exposure to exposure to environmental hazards in the Gulf War region.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, and noted the Veteran has had bloating or abdominal distension for many years and they are a continuation of the same process.

As the evidence suggests the Veteran has been diagnosed with both duodenitis and GERD, and the April 2014 VA examination is unclear whether the Veteran's symptoms are attributable only to irritable bowel syndrome or he has an additional separate condition or conditions, to include duodenitis and GERD, that are related to service, an addendum VA opinion is needed.

Hypertension

As noted above, the Veteran contends his service-connected PTSD caused or aggravated his hypertension.  He has cited to medical research in support of that claim.  This research meets the low burden of McLendon and accordingly a VA examination is necessary to determine whether there is a link between the PTSD and hypertension.

PTSD

The Veteran most recently underwent a VA PTSD examination in February 2012.  His attorney argued in September 2017 that the Veteran should be afforded a more contemporaneous examination to determine the current nature and severity of the Veteran's PTSD.

The Board notes that the February 2012 examination report lists anxiety as the Veteran's only PTSD symptom.  A review of the Veteran's more recent VA treatment records suggests other symptoms.  For examination, in December 2012 the Veteran reported having nightmares, his mood was noted to be mildly depressed, and the Veteran's spouse reported two recent episodes of crying.  In July 2013 the Veteran reported having nightmares twice a week and in January 2014 he reported having night sweats and dreams of service. Thus, the Board finds a new VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

TDIU

The claim of entitlement to TDIU is inextricably intertwined with the issues being remanded as the outcomes of those claims may affect the Veteran's eligibility for TDIU.  Therefore, the Board finds that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from May 2014 to present.

2. Arrange for an addendum VA opinion to be obtained from the VA examiner who performed the April 2014 intestinal conditions VA examination, or if unavailable, another suitably qualified examiner.  A new VA examination is not necessary unless the VA examiner opines one is needed.  The examiner should clarify what stomach conditions, to include duodenitis and/or GERD, the Veteran has, or has had during the course of this appeal.  

For any diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that the condition onset in or is related to the Veteran's service, to include his service-connected PTSD.

A full rationale for all opinions should be included.

3. Arrange for an appropriate VA examination to determine the nature and etiology of the hypertension.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the condition is caused by his service-connected PTSD.

The examiner should opine whether it is at least as likely as not(50 percent or greater probability) that the condition is aggravated by his service-connected PTSD.

A full rationale for all opinions should be included.

4. Arrange for the Veteran to undergo a new VA examination to assess the current nature and severity of his PTSD.

5. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


